Citation Nr: 0411617	
Decision Date: 05/04/04    Archive Date: 05/14/04

DOCKET NO.  03-16 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for residuals of a lower 
back injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. R. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to 
February 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefit sought on appeal.


REMAND

The veteran contends he sustained an injury to his back 
during active duty and that his recurrent back symptomatology 
represents residual impairment associated with the in service 
injury.

A preliminary review of the record discloses that additional 
development is warranted prior to the Board's review of this 
case.  The veteran has reported he received VA treatment for 
his claimed back disability following his release from active 
duty.  It does not appear that the RO has obtained these 
records.  It is the opinion of the Board that an attempt 
should be made to obtain records from each source identified 
by the veteran.  Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992) (VA records are constructively part of the record 
which must be considered); Murphy v. Derwinski, 1 Vet. App. 
78 (1990).

Additionally, the Board notes that a contemporaneous and 
thorough VA examination, coupled with a careful review of the 
clinical records concerning the history of the veteran's 
complaints, is required in this case.  In that regard, the 
findings of such an examination and resultant medical opinion 
are directly relevant to the issue of service connection and 
would be of assistance to the Board in its disposition of the 
issue under appellate review.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).

As the veteran has identified relevant evidence, which has 
not been associated with the claims file, an attempt must be 
made to obtain such evidence.  The record on appeal is 
deficient in that it lacks potentially relevant evidence 
which could reveal information essential to the determination 
whether relief can be granted to the veteran.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990); Green v. Derwinski, 1 Vet. 
App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, the case is REMANDED to 
the RO via the Appeals Management Center in Washington DC for 
the following:

1.  The RO must review the claims file and 
ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 (VCAA) 
have been satisfied.  See 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002); 
38 C.F.R. § 3.159(b)(1) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  The RO should contact the veteran and 
have him identify (names, addresses, and 
dates) any sources of VA or non-VA treatment 
for his claimed back disorder.  The RO should 
take appropriate action to secure copies of 
all identified records not already in the 
claims file and associate them with the 
record, to include treatment reports from VA 
medical facilities in Bronx and New York 
City, New York, and Rio Piedras, Puerto Rico.

3.  The RO should schedule the veteran for an 
orthopedic examination to determine the 
nature, etiology, and severity of any 
diagnosed back disorder.  All indicated 
tests, to include x-ray studies and any other 
specialized tests deemed necessary should be 
conducted.  It is requested that the examiner 
obtain a detailed history regarding the 
veteran's back injury and complaints.  The 
examiner or examiners should advance an 
opinion addressing the following questions:  
Is it more likely than not (i.e., probability 
greater than 50 percent); at least as likely 
as not (i.e., probability of 50 percent); or 
less likely than not (i.e., probability less 
than 50 percent) that any current back 
disorder diagnosed on examination had its 
onset during active service; is etiologically 
related to the veteran's inservice back 
complaints; or is in any other way causally 
related to service?  Send the claims folder 
to the examiner or examiners for review.  The 
examination report should specifically state 
that such a review was conducted.  

4.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the determination 
remains unfavorable to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time period in which 
to respond.

The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion, 
legal or factual, as to the ultimate disposition of this 
case.  The veteran need take no action unless otherwise 
notified. The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	
                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




